
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as
of the 26th day of August, 2002, by and between EVANS & SUTHERLAND COMPUTER
CORPORATION, a Utah corporation (the "Company") and David B. Figgins (the
"Executive").

W I T N E S S E T H:

        WHEREAS, the Executive has been providing services to the Company in an
executive capacity and desires to continue to provide such services;

        WHEREAS, the Company desires to have the benefit of the Executive's
efforts and services;

        WHEREAS, the Company and Executive desire to terminate all prior
employment agreements with the Company, if any; and

        WHEREAS, the Company has determined that it is appropriate and in the
best interests of the Company to provide to the Executive protection in the
event of certain terminations of the Executive's employment relationship with
the Company in accordance with the terms and conditions contained herein and the
Executive desires to have such protection.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the Company and the Executive
hereto mutually covenant and agree as follows:

        1.    DEFINITIONS.

        Whenever used in this Agreement, the following terms shall have the
meanings set forth below:

        (a)  "Accrued Benefits" shall mean the amount equal to the sum of the
following to the extent not previously paid:

        (i)    All salary earned or accrued through the Termination Date;

        (ii)  Reimbursement pursuant to Section 6(e) for any and all monies
advanced in connection with the Executive's employment for reasonable and
necessary expenses incurred by the Executive through the Termination Date;

        (iii)  Any and all other cash benefits of deferred compensation plans
previously earned through the Termination Date unless deferred at the election
of the Executive for payment at another time or the applicable deferred
compensation plan provides for payment at another time;

        (iv)  The full amount of any bonus earned in a prior period and payable
to the Executive in accordance with Section 6(b) herein, subject to the
limitations in Section 10 and Section 12; and

        (v)  All other payments and benefits to which the Executive may be
entitled under the terms of any benefit plan of the Company, which as of the
Termination Date, is applicable to all regular full-time employees of the
Company generally.

        (b)  "Act" shall mean the Securities Exchange Act of 1934;

        (c)  "Affiliate" shall have the same meaning as given to that term in
Rule 12b-2 of Regulation 12B promulgated under the Act;

1

--------------------------------------------------------------------------------




        (d)  "Base Period Income" shall be an amount equal to the Executive's
"annualized includable compensation" for the "base period" as defined in
Sections 280G(d)(1) and (2) of the Code and the regulations adopted thereunder;

        (e)  "Beneficial Owner" shall have the same meaning as given to that
term in Rule 13d-3 of the Act, provided that any pledgee of Company voting
securities shall not be deemed to be the Beneficial Owner thereof prior to its
disposition of, or acquisition of voting rights with respect to, such
securities;

        (f)    "Board" shall mean the Board of Directors of the Company;

        (g)  "Cause" shall mean any of the following:

        (i)    The engaging by the Executive in fraudulent conduct, as evidenced
by a determination in a binding and final judgment, order or decree of a court
or administrative agency of competent jurisdiction, in effect after exhaustion
or lapse of all rights of appeal, in an action, suit or proceeding, whether
civil, criminal, administrative or investigative, which the Chief Executive
Officer of the Company determines, in his sole discretion, has a significant
adverse impact on the Company or on the performance of the Executive's duties to
the Company;

        (ii)  Conviction of a felony, as evidenced by a binding and final
judgment, order or decree of a court of competent jurisdiction, in effect after
exhaustion or lapse of all rights of appeal, which the Chief Executive Officer
of the Company determines, in his sole discretion, has a significant adverse
impact on the Company or on the performance of the Executive's duties to the
Company;

        (iii)  Neglect or refusal by the Executive to perform the Executive's
duties or responsibilities; or

        (iv)  A significant violation by the Executive of the Company's
established policies and procedures;

Notwithstanding the foregoing, Cause shall not exist under
Sections 1(g)(iii) and (iv) herein unless the Company furnishes written notice
to the Executive of the specific offending conduct and the Executive fails to
correct such offending conduct within the thirty (30) day period commencing on
the receipt of such notice.

        (h)  "Change of Control" shall mean a change in ownership or managerial
control of the stock, assets or business of the Company resulting from one or
more of the following circumstances:

        (i)    A change of control of the Company, of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Act, or any successor regulation of similar
import, regardless of whether the Company is subject to such reporting
requirement;

        (ii)  A change in ownership of the Company through a transaction or
series of transactions, such that any Person or Persons (other than any current
officer of the Company or member of the Board) become(s), in the aggregate, the
Beneficial Owner(s), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the Company's then outstanding
securities;

        (iii)  Any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
the common stock of the Company would be converted into cash (other than cash
attributable to dissenters' rights), securities or other property provided by a
Person or Persons other than the Company, other than a consolidation or merger
of the Company in which the holders of the common stock of

2

--------------------------------------------------------------------------------




the Company immediately prior to the consolidation or merger have approximately
the same proportionate ownership of common stock of the surviving corporation
immediately after the consolidation or merger;

        (iv)  The shareholders of the Company approve a sale, transfer,
liquidation or other disposition of all or substantially all of the assets of
the Company to a Person or Persons;

        (v)  During any period of two (2) consecutive years, individuals who, at
the beginning of such period, constituted the Board of Directors of the Company
cease, for any reason, to constitute at least a majority thereof, unless the
election or nomination for election of each new director was approved by the
vote of at least two-thirds (2/3) of the directors then still in office who were
directors at the beginning of the period;

        (vi)  The filing of a proceeding under Chapter 7 of the Federal
Bankruptcy Code (or any successor or other statute of similar import) for
liquidation with respect to the Company; or

        (vii) The filing of a proceeding under Chapter 11 of the Federal
Bankruptcy Code (or any successor or other statute of similar import) for
reorganization with respect to the Company if in connection with any such
proceeding, this Agreement is rejected, or a plan of reorganization is approved
an element of which plan entails the liquidation of all or substantially all the
assets of the Company.

A "Change of Control" shall be deemed to occur on the actual date on which any
of the foregoing circumstances shall occur; provided, however, that in
connection with a "Change of Control" specified in Section 1(h)(vii), a "Change
of Control" shall be deemed to occur on the date of the filing of the relevant
proceeding under Chapter 11 of the Federal Bankruptcy Code (or any successor or
other statute of similar import). Notwithstanding the foregoing, a "Change of
Control" shall not include any transaction that constitutes a "Rule 13e-3
transaction" under Rule 13e-3 of the Act or an "issuer tender offer" under
Rule 13e-4 of the Act.

        (i)    "Change of Control Period" shall mean the period commencing
180 days immediately prior to the date a Change of Control is deemed to occur
pursuant to Section 1(h), herein, and ending on the second anniversary of such
date;

        (j)    "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time;

        (k)  "Disability" shall mean a physical or mental condition whereby the
Executive is unable to perform on a full-time basis the customary duties of the
Executive under this Agreement;

        (l)    "Federal Short Term-Rate" shall mean the rate defined in
Section 1274(d)(1)(C)(i) of the Code;

        (m)  "Good Reason" shall mean:

        (i)    The required relocation of the Executive, without the Executive's
consent, to an employment location which is more than seventy-five (75) miles
from the Executive's employment location on the day preceding the date of this
Agreement; or

        (ii)  Breach or violation of any material provision of this Agreement by
the Company, which is not remedied within five business days following notice to
the Company by the Executive.

        (n)  "Good Reason During a Change of Control" shall mean any of the
following events occurring during a Change of Control Period:

        (i)    The required relocation of the Executive, without the Executive's
consent, to an employment location which is more than seventy-five (75) miles
from the Executive's employment location on the day preceding the date of this
Agreement;

3

--------------------------------------------------------------------------------

        (ii)  The removal of the Executive from or any failure to reelect the
Executive to any of the positions held by the Executive during the 180-day
period immediately preceding the Change of Control Period, except in the event
that such removal or failure to reelect relates to the termination by the
Company of the Executive's employment for Cause or by reason of death,
Disability or voluntary retirement;

        (iii)  A significant adverse change, without the Executive's written
consent, in the nature or scope of the Executive's authority, powers, functions,
duties or responsibilities that existed during the 180-day period immediately
preceding the Change of Control Period, or a material reduction in the level of
support services, staff, secretarial and other assistance, office space and
accoutrements available to a level below that which was provided to the
Executive during the 180-day period immediately preceding the Change of Control
Period, and that which is necessary to perform any duties assigned to the
Executive during the 180-day period immediately preceding the Change of Control
Period; or

        (iv)  Breach or violation of any material provision of this Agreement by
the Company, which is not remedied within five business days following notice to
the Company by the Executive;

        (o)  "Gross Income" shall mean the Executive's current calendar year
targeted compensation under Sections 6(a)-(b) of this Agreement;

        (p)  "Notice of Termination" shall mean the notice described in
Section 14 herein;

        (q)  "Person" shall mean any individual, partnership, joint venture,
association, trust, corporation or other entity, other than an employee benefit
plan of the Company or an entity organized, appointed or established pursuant to
the terms of any such benefit plan;

        (r)  "Termination Date" shall mean, except as otherwise provided in
Section 14 herein,

        (i)    The Executive's date of death;

        (ii)  Thirty (30) days after the delivery of the Notice of Termination
terminating the Executive's employment on account of Disability pursuant to
Section 9 herein, unless the Executive returns on a full-time basis to the
performance of his or her duties prior to the expiration of such period;

        (iii)  Thirty (30) days after the delivery of the Notice of Termination
if the Executive's employment is terminated by the Executive voluntarily;

        (iv)  Thirty (30) days after the delivery of the Notice of Termination
if the Executive's employment is terminated by the Company for any reason other
than death or Disability; or

        (v)  The date the Executive is terminated for Cause.

        (s)  "Termination Payment" shall mean the payment described in
Section 13 herein;

        (t)    "Total Payments" shall mean the sum of the Termination Payment
and any other "payments in the nature of compensation" (as defined in
Section 280G of the Code and the regulations adopted thereunder) to or for the
benefit of the Executive, the receipt of which is contingent on a Change of
Control and to which Section 280G of the Code applies.

        2.    EMPLOYMENT.

        The Company hereby agrees to employ the Executive and the Executive
hereby agrees to serve the Company, on the terms and conditions set forth
herein.

4

--------------------------------------------------------------------------------

        3.    TERM.

        The employment of the Executive by the Company pursuant to the
provisions of this Agreement shall commence on the date hereof and end on that
date employment of the Executive is terminated pursuant to the terms and
conditions of either Section 8, 9, 10, 11 or 12, herein.

        4.    POSITIONS AND DUTIES.

        The Executive shall serve as Vice President, Product Marketing of the
Company and in such additional capacities as set forth in Section 7 herein. In
connection with the foregoing positions, the Executive shall have such duties,
responsibilities and authority as may from time to time be assigned to the
Executive by the Chief Executive Officer. The Executive shall devote
substantially all the Executive's working time and efforts to the business and
affairs of the Company. The Chief Executive Officer, in his or her sole
discretion, may alter, modify, or change the Executive's duties, offices,
positions, responsibilities and obligations set forth in this Agreement at any
time, consistent with the status of a senior executive of the Company.

        5.    PLACE OF PERFORMANCE.

        In connection with the Executive's employment by the Company, the
Executive shall be based at the principal executive offices of the Company in
Salt Lake City, Utah except for required travel on Company business.

        6.    COMPENSATION AND RELATED MATTERS.

        (a)  Salary. The Company shall pay to the Executive an annualized base
salary at a rate of $241,000.00 in equal installments as nearly as practicable
on the Company's regular payroll dates, in arrears. Such annualized base salary
may be increased from time to time in accordance with normal business practices
of the Company. The annualized base salary of the Executive shall not be
decreased below its then existing amount during the term of this Agreement;

        (b)  MIP and MIP-Q. Subject to the Company's right to terminate or
amend, at any time with or without notice to the Executive, the Evans &
Sutherland Management Incentive Plan (MIP) and the Evans & Sutherland Quarterly
Management Incentive Plan (MIP-Q), the Executive shall be entitled to
participate in the Evans & Sutherland MIP and MIP-Q as agreed in writing in a
MIP and a MIP-Q document;

        (c)  SERP. Subject to the Company's right to terminate or amend, at any
time with or without notice to the Executive, the Company's Supplemental
Executive Retirement Plan, the Executive shall be entitled to participate in the
Company's Supplemental Executive Retirement Plan;

        (d)  Executive Savings Plan. Subject to the Company's right to terminate
or amend, at any time with or without notice to the Executive, the Company's
Executive Savings Plan, the Executive shall be entitled to participate in the
Executive Savings Plan according to the terms and conditions of the Executive
Savings Plan.

        (e)  Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including all expenses for travel and living
expenses while away from home on business or at the request of and in the
service of the Company, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company at
the time incurred;

        (f)    Other Benefits. The Company shall provide the Executive with all
other benefits normally provided to an employee of the Company similarly
situated to the Executive, including being added as a named officer on the
Company's existing directors' and officers' liability insurance policy;

5

--------------------------------------------------------------------------------




        (g)  Vacations. The Executive shall be entitled to the number of
vacation days in each calendar year, and to compensation in respect of earned
but unused vacation days, determined in accordance with the Company's vacation
plan as in effect from time to time, but in no event less than fifteen
(15) days. The Executive shall also be entitled to all paid holidays given by
the Company to its executives; and

        (h)  Services Furnished. The Company shall furnish the Executive with
office space, and such other facilities and services as shall be suitable to the
Executive's position and adequate for the performance of the Executive's duties
as set forth in Section 4 hereof.

        7.    OFFICES.

        The Executive agrees to serve without additional compensation, if
elected or appointed thereto, in one or more executive offices of the Company,
or any affiliate or subsidiary of the Company, or as a member of the board of
directors of any subsidiary or affiliate of the Company; provided, however, that
the Executive is indemnified for serving in any and all such capacities on a
basis no less favorable than is currently provided in the Company's bylaws, or
otherwise.

        8.    TERMINATION AS A RESULT OF DEATH.

        If the Executive shall die during the term of this Agreement, the
Executive's employment shall terminate on the Executive's date of death and the
Executive's surviving spouse, or the Executive's estate if the Executive dies
without a surviving spouse, shall be entitled to the Executive's Accrued
Benefits as of the Termination Date and the applicable Termination Payment.

        9.    TERMINATION FOR DISABILITY.

        If, as a result of the Executive's Disability, the Executive shall have
been unable to perform the Executive's duties hereunder on a full-time basis for
four (4) consecutive months and within thirty (30) days after the Company
provides the Executive with a Termination Notice, the Executive shall not have
returned to the performance of the Executive's duties on a full-time basis, the
Company may terminate the Executive's employment, subject to Section 14 herein.
During the term of the Executive's Disability prior to termination, the
Executive shall continue to receive all salary and other benefits payable under
Section 6 herein, including participation in all employee benefit plans,
programs and arrangements in which the Executive was entitled to participate
immediately prior to the Disability; provided, however, that the Executive's
continued participation is permitted under the terms and provisions of such
plans, programs and arrangements. In the event that the Executive's
participation in any such plan, program or arrangement is barred as the result
of such Disability, the Executive shall be entitled to receive an amount equal
to the contributions, payments, credits or allocations which would have been
paid by the Company to the Executive, to the Executive's account or on the
Executive's behalf under such plans, programs and arrangements. In the event the
Executive's employment is terminated on account of the Executive's Disability in
accordance with this Section 9, the Executive shall receive the Executive's
Accrued Benefits as of the Termination Date and shall remain eligible for all
benefits provided by any long-term disability programs of the Company in effect
at the time of such termination. The Executive shall also be entitled to the
Termination Payment described in Section 13(a).

        10.  TERMINATION FOR CAUSE.

        If the Executive's employment with the Company is terminated by the
Company for Cause, subject to the procedures set forth in Section 14 herein, the
Executive shall be entitled to receive the Executive's Accrued Benefits as of
the Termination Date, however, the Executive's Accrued Benefits will not include
any amount for bonus under Section 1(a)(iv). The Executive shall not be entitled
to receipt of any Termination Payment.

6

--------------------------------------------------------------------------------


        11.  OTHER TERMINATION BY COMPANY.

        If the Executive's employment with the Company is terminated by the
Company other than by reason of death, Disability or Cause, subject to the
procedures set forth in Section 14 herein, the Executive (or in the event of the
Executive's death following the Termination Date, the Executive's surviving
spouse or the Executive's estate if the Executive dies without a surviving
spouse) shall receive the Executive's Accrued Benefits and the applicable
Termination Payment. The Executive shall not, in connection with any
consideration receivable in accordance with this Section 11, be required to
mitigate the amount of such consideration by securing other employment or
otherwise and such consideration shall not be reduced by reason of the Executive
securing other employment or for any other reason.

        12.  VOLUNTARY TERMINATION BY EXECUTIVE.

        From and after the date of this Agreement, provided that the Executive
furnishes thirty (30) days prior written notice to the Company, the Executive
shall have the right to voluntarily terminate this Agreement at any time. If the
Executive's voluntary termination is without Good Reason or without Good Reason
During a Change of Control, the Executive shall receive the Executive's Accrued
Benefits as of the Termination Date and shall not be entitled to any Termination
Payment, however, the Executive's Accrued Benefits will not include any amount
for bonus under Section 1(a)(iv). If the Executive's voluntary termination is
for Good Reason or Good Reason During a Change of Control, the Executive (or in
the event of the Executive's death following the Termination Date, the
Executive's surviving spouse or the Executive's estate if the Executive dies
without a surviving spouse) shall receive the Executive's Accrued Benefits and
the applicable Termination Payment. The Executive shall not, in connection with
any consideration receivable in accordance with this Section 12, be required to
mitigate the amount of such consideration by securing other employment or
otherwise and such consideration shall not be reduced by reason of the Executive
securing other employment or for any other reason.

        13.  TERMINATION PAYMENT.

        (a)  If the Executive's employment is terminated as a result of death or
Disability, the Executive shall receive a Termination Payment equal to one (1.0)
times the Executive's Gross Income. The Company will also pay the full medical,
dental and vision premiums for continuation coverage under COBRA for the
Executive and dependents who qualify for continuation coverage under COBRA for
one year following Termination Date.

        (b)  If, prior to a Change of Control Period, the Executive's employment
is terminated by the Executive for Good Reason or by the Company for any reason
other than death, Disability or Cause, the Termination Payment payable to the
Executive by the Company or an affiliate of the Company shall be equal to one
(1.0) times the Executive's Gross Income. The Company will pay the full medical,
dental and vision premiums for continuation coverage under COBRA for the
Executive and dependents who qualify for continuation coverage under COBRA for
one year following the Termination Date.

        (c)  If, during a Change of Control Period, the Executive's employment
is terminated by the Executive for Good Reason During a Change of Control or by
the Company for any reason other than death, Disability, or Cause, the
Termination Payment payable to the Executive by the Company or an affiliate of
the Company shall be one (1.0) times the Executive's Gross Income. The Company
will pay the full medical, dental and vision premiums for continuation coverage
under COBRA and, after expiration of the COBRA continuation period, for
conversion coverage for the Executive and dependents who qualify for
continuation coverage under COBRA for one (1) year following the Termination
Date.

        (d)  It is the intention of the Company and the Executive that the
benefits under this Agreement shall be capped such that no portion of the
Termination Payment and any other "payments in the nature of compensation" (as
defined in Section 280G of the Code and the

7

--------------------------------------------------------------------------------




regulations adopted thereunder) to or for the benefit of the Executive under
this Agreement, or under any other agreement, plan or arrangement, shall be
deemed to be an "excess parachute payment" as defined in Section 280G of the
Code. It is agreed that the present value of the Total Payments shall not exceed
an amount equal to two and ninety-nine hundredths (2.99) times the Executive's
Base Period Income, which is the maximum amount which the Executive may receive
without becoming subject to the tax imposed by Section 4999 of the Code or which
the Company may pay without loss of deduction under Section 280G(a) of the Code.
Present value for purposes of this Agreement shall be calculated in accordance
with the regulations issued under Section 280G of the Code. Within sixty
(60) days following delivery of the Notice of Termination or notice by the
Company to the Executive of its belief that there is a payment or benefit due
the Executive which will result in an excess parachute payment as defined in
Section 280G of the Code, the Executive and the Company shall, at the Company's
expense, obtain such opinions as more fully described hereafter, which need not
be unqualified, of legal counsel and certified public accountants or a firm of
recognized executive compensation consultants. The Executive shall select said
legal counsel, certified public accountants and executive compensation
consultants; provided, however, that if the Company does not accept one (1) or
more of the parties selected by the Executive, the Company shall provide the
Executive with the names of such legal counsel, certified public accountants
and/or executive compensation consultants as the Company may select; provided,
further, however, that if the Executive does not accept the party or parties
selected by the Company, the legal counsel, certified public accountants and/or
executive compensation consultants selected by the Executive and the Company,
respectively, shall select the legal counsel, certified public accountants
and/or executive compensation consultants, whichever is applicable, who shall
provide the opinions required by this Section 13(d). The opinions required
hereunder shall set forth (a) the amount of the Base Period Income of the
Executive, (b) the present value of Total Payments and (c) the amount and
present value of any excess parachute payments. In the event that such opinions
determine that there would be an excess parachute payment, the Termination
Payment or any other payment determined by such counsel to be includable in
Total Payments shall be reduced or eliminated as specified by the Executive in
writing delivered to the Company within thirty (30) days of his or her receipt
of such opinions or, if the Executive fails to so notify the Company, then as
the Company shall reasonably determine, so that under the bases of calculation
set forth in such opinions there will be no excess parachute payment. The
provisions of this Section 13(d), including the calculations, notices and
opinions provided for herein shall be based upon the conclusive presumption that
the compensation and other benefits, including but not limited to the Gross
Income, earned on or after the date of a Change of Control by the Executive
pursuant to the Company's compensation programs if such payments would have been
made in the future in any event, even though the timing of such payment is
triggered by the Change of Control, are reasonable compensation for services
rendered prior to the Change of Control; provided, however, that in the event
legal counsel so requests in connection with the opinion required by this
Section 13(d), a firm of recognized executive compensation consultants, selected
by the Executive and the Company pursuant to the procedures set forth above,
shall provide an opinion, upon which such legal counsel may rely, as to the
reasonableness of any item of compensation as reasonable compensation for
services rendered prior to the Change of Control by the Executive. In the event
that the provisions of Sections 280G and 4999 of the Code are repealed without
succession, this Section 13(d) shall be of no further force or effect.

8

--------------------------------------------------------------------------------



        (e)  The Termination Payment shall be payable as follows:

        (i)    In the event the Executive's Termination Date is during a Change
of Control Period, any Termination Payment shall be paid to the Executive in a
lump sum not later than ten (10) days following the Executive's Termination
Date. Such lump sum payment shall not be reduced by any present value, interest
rate, or similar factor. Further, the Executive shall not be required to
mitigate the amount of such payment by securing other employment or otherwise
and such payment shall not be reduced by reason of the Executive securing other
employment or for any other reason.

        (ii)  In the event the Executive's Termination Date is prior to or after
a Change of Control Period, any Termination Payment shall be paid to the
Executive in equal installments on the Company's twenty-six (26) regular
bi-weekly paydays over the twelve-month period following the Termination Date.
Such payments shall not be reduced or increased by any present value, interest
rate, or similar factor. Further, the Executive shall not be required to
mitigate the amount of such payment by securing other employment or otherwise
and such payment shall not be reduced by reason of the Executive securing other
employment or for any other reason.

        (f)    Notwithstanding anything to the contrary herein, in no event will
a termination of Executive's employment with the Company be deemed to trigger a
right to receive a Termination Payment if the termination is effected by the
mutual agreement of the Company and Executive to accommodate a reassignment of
Executive to an entity created or acquired by the Company, or to which the
Company has contributed rights to technology, assets or business plans, if at
the time of such termination the Company owns or is acquiring a minimum of a 19%
equity interest in such entity. In the event of any such termination, the
Executive shall only be entitled to receive the Executive's Accrued Benefits as
of the Termination Date.

        14.  TERMINATION NOTICE AND PROCEDURE.

        Any termination by the Company or the Executive of the Executive's
employment during the employment period shall be communicated by written Notice
of Termination ("Notice of Termination") to the Executive, if such Notice of
Termination is delivered by the Company, and to the Company, if such Notice of
Termination is delivered by the Executive, all in accordance with the following
procedures:

        (a)  The Notice of Termination shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances alleged to provide a basis for termination;

        (b)  Any Notice of Termination by the Company shall be approved by a
resolution duly adopted by a majority of the Board, or a majority of the Board
may delegate such authority to approve any Notice of Termination to the Chief
Executive Officer of the Company;

        (c)  If the Executive shall in good faith furnish a Notice of
Termination for Good Reason or for Good Reason During a Change of Control and
the Company notifies the Executive that a dispute exists concerning the
existence of Good Reason or Good Reason During a Change of Control, within the
fifteen (15) day period following the Company's receipt of such notice, the
Executive shall continue the Executive's employment during such dispute. If it
is thereafter determined that (i) Good Reason or Good Reason During a Change of
Control did exist, the Executive's Termination Date shall be the earlier of
(A) the date on which the dispute is finally determined, either by mutual
written agreement of the parties or pursuant to Section 16, (B) the date of the
Executive's death or (C) one day prior to the second (2nd) anniversary of a
Change of Control, if any, and the Executive's Termination Payment, if
applicable, shall reflect events occurring after the Executive delivered the
Executive's Notice of Termination; or (ii) Good Reason

9

--------------------------------------------------------------------------------




or Good Reason During a Change of Control did not exist, the employment of the
Executive shall continue after such determination as if the Executive had not
delivered the Notice of Termination asserting Good Reason or Good Reason During
a Change of Control; and

        (d)  If the Executive gives Notice of Termination of his or her
employment for Good Reason or Good Reason During a Change of Control and a
dispute arises as to the existence of Good Reason or Good Reason During a Change
of Control, and the Executive does not continue his employment during such
dispute, and it is finally determined that the reason for termination set forth
in such Notice of Termination did not exist, if such notice was delivered by the
Executive, the Executive shall be deemed to have voluntarily terminated the
Executive's employment other than for Good Reason or Good Reason During a Change
of Control.

        15.  NON-COMPETE.

        The Executive hereby agrees that during the term of this Agreement and
for the period of one year from the termination hereof, that the Executive will
not:

        (a)  Within any jurisdiction or marketing area in the United States in
which the Company or any subsidiary thereof is doing business, own, manage,
operate or control any business of the type and character engaged in and
competitive with the Company or any subsidiary thereof. For purposes of this
Section 15, ownership of securities of not in excess of five percent (5%) of any
class of securities of a public company shall not be considered to be
competition with the Company or any subsidiary thereof; or

        (b)  Within any jurisdiction or marketing area in the United States in
which the Company or any subsidiary thereof is doing business, act as, or become
employed as, an officer, director, employee, consultant or agent of any business
of the type and character engaged in and competitive with the Company or any of
its subsidiaries; or

        (c)  Solicit any similar business to that of the Company's for, or sell
any products that are in competition with the Company's products to, any company
in the United States, which is, as of the date hereof, or through the
Termination Date, a customer or client of the Company or any of its
subsidiaries, or was such a customer or client thereof within two years prior to
the Termination Date; or

        (d)  Solicit the employment of (i) any employee of the Company or its
subsidiaries that is an employee at anytime during this term of this Agreement
or during the one year period following the termination of this Agreement, or
(ii) any former employee of the Company or its subsidiaries who was employed by
the Company or its subsidiaries during the one (1) year period preceding the
Termination Date.

        For purposes of this Section 15, any business in the 3D visualization
simulation market shall be deemed to be competitive with the Company.

        16.  REMEDIES AND JURISDICTION.

        (a)  The Executive hereby acknowledges and agrees that a breach of the
agreements contained in this Agreement will cause irreparable harm and damage to
the Company, that the remedy at law for the breach or threatened breach of the
agreements set forth in this Agreement will be inadequate, and that, in addition
to all other remedies available to the Company for such breach or threatened
breach (including, without limitation, the right to recover damages), the
Company shall be entitled to injunctive relief for any breach or threatened
breach of the agreements contained in this Agreement. To enforce the provisions
of this Section 16(a), the Company may seek relief from any court with proper
jurisdiction and the provisions of Section 16(b)-(d) shall not be applicable for
purposes of this Section 16(a).

10

--------------------------------------------------------------------------------

        (b)  All claims, disputes and other matters in question between the
parties arising under this Agreement, shall, unless otherwise provided herein,
be decided by binding arbitration before a single independent arbitrator
selected pursuant to Section 16(d). TO THE EXTENT ALLOWABLE UNDER APPLICABLE
LAW, ALL DISPUTES INVOLVING ALLEGED UNLAWFUL EMPLOYMENT DISCRIMINATION, BREACH
OF CONTRACT OR POLICY, OR EMPLOYMENT TORT COMMITTED BY THE COMPANY OR A
REPRESENTATIVE OF THE COMPANY, INCLUDING CLAIMS OF VIOLATIONS OF FEDERAL OR
STATE DISCRIMINATION STATUTES OR PUBLIC POLICY, SHALL BE RESOLVED PURSUANT TO
THIS POLICY AND THERE SHALL BE NO RECOURSE TO COURT, WITH OR WITHOUT A JURY
TRIAL. The arbitration hearing shall occur at a time and place convenient to the
parties in Salt Lake County, Utah, within thirty (30) days of selection or
appointment of the arbitrator. If the Company has adopted a policy that is
applicable to arbitration with employees, the arbitration shall be conducted in
accordance with said policy to the extent that the policy is consistent with
this Agreement and the Federal Arbitration Act, 9 U.S.C. §§ 1-16. If no such
policy has been adopted, the arbitration shall be governed by the National
Rules for the Resolution of Employment Disputes of AAA in effect on the date of
the first notice of demand for arbitration. The arbitrator shall issue written
findings of fact and conclusions of law, and an award, within fifteen (15) days
of the date of the hearing unless the parties otherwise agree.

        (c)  In cases of breach of contract or policy, damages shall be limited
to contract damages. In cases of discrimination claims prohibited by statute,
the arbitrator may direct payment consistent with the applicable statute. Issues
of procedure, arbitrability, or confirmation of award shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1-16, except that court review of the
arbitrator's award shall be that of an appellate court reviewing a decision of a
trial judge sitting without a jury.

        (d)  The parties shall select the arbitrator from a panel list made
available by the AAA. If the parties are unable to agree to an arbitrator within
ten (10) days of receipt of a demand for arbitration, the arbitrator will be
chosen by alternatively striking from a list of five (5) arbitrators obtained by
the Company from AAA. The Executive shall have the first strike.

        17.  ATTORNEYS' FEES.

        In the event that either party hereunder institutes any legal
proceedings in connection with its rights or obligations under this Agreement,
each party in such proceeding shall be responsible for all of its own costs
incurred in connection with such proceeding, including attorneys' fees and any
other fees, expenses, or costs.

        18.  SUCCESSORS.

        This Agreement and all rights of the Executive shall inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries. In
the event of the Executive's death, all amounts payable to the Executive under
this Agreement shall be paid to the Executive's surviving spouse, or the
Executive's estate if the Executive dies without a surviving spouse. This
Agreement shall inure to the benefit of, be binding upon and be enforceable by,
any successor, surviving or resulting corporation or other entity to which all
or substantially all of the business and assets of the Company shall be
transferred whether by merger, consolidation, transfer or sale.

        19.  ENFORCEMENT.

        The provisions of this Agreement shall be regarded as divisible, and if
any of said provisions or any part hereof are declared invalid or unenforceable
by a court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts hereof and the applicability thereof shall
not be affected thereby.

11

--------------------------------------------------------------------------------


        20.  AMENDMENT OR TERMINATION.

        This Agreement may not be amended or terminated during its term, except
by written instrument executed by the Company and the Executive.

        21.  SURVIVABILITY.

        The provisions of Sections 15, 16, 17, 18, and 19 shall survive
termination of this Agreement.

        22.  ENTIRE AGREEMENT.

        Except for the Confidentiality, Proprietary Information, and Inventions
Agreement between the Executive and the Company, this Agreement sets forth the
entire agreement between the Executive and the Company with respect to the
subject matter hereof, and supersedes all prior oral or written agreements,
negotiations, commitments and understandings with respect thereto. Prior
Employment Agreements between the Executive and the Company are hereby
terminated in their entirety and superceded by this Agreement.

        23.  VENUE; GOVERNING LAW.

        This Agreement and the Executive's and Company's respective rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Utah without giving effect to the provisions, principles,
or policies thereof relating to choice or conflicts of laws.

        24.  NOTICE.

        All notices, requests, instructions or other documents to be given under
this Agreement shall be in writing and shall be deemed given (i) three business
days following sending by registered or certified mail, postage prepaid,
(ii) when sent if sent by facsimile; provided, however, that the facsimile is
promptly confirmed by telephone confirmation thereof, (iii) when delivered, if
delivered personally to the intended recipient, and (iv) one business day
following sending by overnight delivery via a national courier service, and in
each case, addressed to a party at the following address for such party:

Company:   Evans & Sutherland Computer Corporation
600 Komas Drive
Salt Lake City, Utah 84108
Attn: Vice President of Human Resources
Fax: (801) 588-4517
Tel: (801) 588-1609 Executive:   David B. Figgins
14 Northridge Way
Sandy, Utah 84092
Fax: (    )    -          
Tel: (801) 572-5092

or to such other address as the Company shall have given to the Executive or, if
to the Executive, to such address as the Executive shall have given to the
Company or facsimile number as the party to whom notice is given may have
previously furnished to the other in writing in the manner set forth above.

        25.  NO WAIVER.

        No waiver by either party at any time of any breach by the other party
of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.

12

--------------------------------------------------------------------------------


        26.  HEADINGS.

        The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.

        27.  COUNTERPARTS.

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officer, and the Executive has executed this Agreement,
on the date and year first above written.


 
 
"COMPANY"
 
 
EVANS & SUTHERLAND COMPUTER CORPORATION, a Utah Corporation
 
 
By:
 
/s/  JAMES R. OYLER      

--------------------------------------------------------------------------------

James R. Oyler
President and Chief Executive Officer
 
 
"EXECUTIVE"
 
 
By:
 
/s/  DAVID B. FIGGINS      

--------------------------------------------------------------------------------

David B. Figgins

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.37

